 

Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of August 27, 2017 by and among aTyr Pharma, Inc., a Delaware corporation
(the “Company”), and the several purchasers signatory hereto (each a “Purchaser”
and collectively, the “Purchasers”).

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof between the Company, each Purchaser and certain other
purchasers (the “Purchase Agreement”).

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers agree as follows:

1.Definitions.  Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement.  As used in this Agreement, the following terms shall
have the following meanings:

“Advice” has the meaning set forth in Section 6(d).

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.

“Agreement” has the meaning set forth in the Preamble.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Closing” has the meaning set forth in the Purchase Agreement.

“Closing Date” has the meaning set forth in the Purchase Agreement.

“Commission” means the Securities and Exchange Commission.

“Common Shares” means the shares of Common Stock issued or issuable to the
Purchasers pursuant to the Purchase Agreement.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereinafter be
reclassified.

“Company” has the meaning set forth in the Preamble.

“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.

“Effectiveness Deadline” means, with respect to the Initial Registration
Statement or the New Registration Statement, the ninetieth (90th) calendar day
following the Closing Date (or, in the event the Commission reviews and has
written comments to the Initial Registration Statement or the New Registration
Statement, the one hundred twentieth (120th) calendar day following the Closing
Date); provided, however, that if the Company is notified by the Commission that
the Initial Registration Statement or the New Registration Statement will not be
reviewed or is no longer subject to further review and comments, the
Effectiveness Deadline as to such Registration Statement shall be the fifth
(5th)



 

--------------------------------------------------------------------------------

 

Trading Day following the date on which the Company is so notified if such date
precedes the dates otherwise required above; provided, further, that if the
Effectiveness Deadline falls on a Saturday, Sunday or other day that the
Commission is closed for business, the Effectiveness Deadline shall be extended
to the next Business Day on which the Commission is open for business.

“Effectiveness Period” has the meaning set forth in Section 2(b).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), the thirtieth (30th) calendar day
following the Closing Date, provided, however, that if the Filing Deadline falls
on a Saturday, Sunday or other day that the Commission is closed for business,
the Filing Deadline shall be extended to the next business day on which the
Commission is open for business.

“Governmental Entity” means any United States or foreign (i) federal, state,
local, municipal or other government, (ii) governmental or quasi-governmental
entity of any nature (including, without limitation, any governmental agency,
branch, department, official or entity and any court or other tribunal) or (iii)
body exercising or entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power of any nature,
including, without limitation, any arbitral tribunal.

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

“Indemnified Party” has the meaning set forth in Section 5(c).

“Indemnifying Party” has the meaning set forth in Section 5(c).

“Initial Registration Statement” means the initial Registration Statement filed
pursuant to Section 2(a) of this Agreement.

“Losses” has the meaning set forth in Section 5(a).

“New Registration Statement” has the meaning set forth in Section 2(a).

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Placement Agent” means Piper Jaffray & Co. and any permitted assigns.

“Preferred Stock” means Class X Preferred Stock, par value $0.001 per share
issued pursuant to the Purchase Agreement, and any securities into which such
Class X Preferred Stock may hereinafter be reclassified.

“Principal Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the Closing Date, shall
be The NASDAQ Global Select Market.




2

--------------------------------------------------------------------------------

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430B promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post‑effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Purchase Agreement” has the meaning set forth in the Recitals.

“Purchaser” or “Purchasers” has the meaning set forth in the Preamble.

“Registrable Securities” means all of (i) the Shares and (ii) any securities
issued or issuable upon any conversion, exercise, stock split, dividend or other
distribution, merger, consolidation, exchange, recapitalization or similar event
with respect to the foregoing, provided, that the Holder has completed and
delivered to the Company a Selling Stockholder Questionnaire; and provided,
further, that with respect to a particular Holder, such Holder’s Shares shall
cease to be Registrable Securities upon the earlier to occur of the following:
(A) a sale pursuant to a Registration Statement or Rule 144 under the Securities
Act (in which case, only such securities sold by the Holder shall cease to be a
Registrable Security); and (B) the sum of (i) the Common Shares held by the
Holder, (ii) Warrant Shares issuable upon exercise of Warrants held by the
Holder and (iii) Underlying Shares issuable upon conversion of Preferred Stock,
disregarding in the case of the foregoing clauses (ii) and (iii) the effect of
any provision limiting exercise or conversion of such securities, held by the
Holder being equal to less than one percent (1%) of the Company’s Common Stock
issued and outstanding (the “Threshold”), provided, however that with respect to
any Holder whose purchase of Registrable Securities pursuant to the Purchase
Agreement is less than the Threshold, the Threshold applicable to such Holder
shall be the amount of Registrable Securities purchased pursuant to the Purchase
Agreement.

“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements), amendments and supplements
to such Registration Statements, including post-effective amendments, all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such Registration Statements.

“Remainder Registration Statement” has the meaning set forth in Section 2(a).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.




3

--------------------------------------------------------------------------------

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Annex B hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.

“Shares” means the Common Shares, the Warrant Shares and the Underlying Shares.

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Market (other than the OTC Bulletin Board), or (ii) if
the Common Stock is not listed on a Trading Market (other than the OTC Bulletin
Board), a day on which the Common Stock is traded in the over‑the‑counter
market, as reported by the OTC Bulletin Board, or (iii) if the Common Stock is
not quoted on any Trading Market, a day on which the Common Stock is quoted in
the over‑the‑counter market as reported in the “pink sheets” by Pink Sheets LLC
(or any similar organization or agency succeeding to its functions of reporting
prices); provided, that in the event that the Common Stock is not listed or
quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a
Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex
Equities (formerly the American Stock Exchange), the NASDAQ Global Select
Market, the NASDAQ Global Market, the NASDAQ Capital Market or OTC Bulletin
Board on which the Common Stock is listed or quoted for trading on the date in
question.

“Underlying Shares” means the shares of Common Stock issued or issuable upon
conversion of the Preferred Stock.

“Warrants” means the Warrants issued pursuant to the Purchase Agreement.

“Warrant Shares” means the shares of Common Stock issued or issuable upon
exercise of the Warrants.

2.Registration.

(a)On or prior to the Filing Deadline, the Company shall prepare and file with
the Commission a Registration Statement covering the resale of all of the
Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 or, if Rule 415 is not available for offers and sales of the
Registrable Securities, by such other means of distribution of Registrable
Securities as the Holders may reasonably specify (the “Initial Registration
Statement”).  The Initial Registration Statement shall be on Form S-3 (except if
the Company is then ineligible to register for resale the Registrable Securities
on Form S-3, in which case such registration shall be on such other form
available to register for resale the Registrable Securities as a secondary
offering) subject to the provisions of Section 2(e) and shall contain (except if
otherwise required pursuant to written comments received from the Commission
upon a review of such



4

--------------------------------------------------------------------------------

 

Registration Statement) the “Plan of Distribution” section attached hereto as
Annex A (which may be modified to respond to comments, if any, provided by the
Commission).  Notwithstanding the registration obligations set forth in this
Section 2, in the event the Commission informs the Company that all of the
Registrable Securities cannot, as a result of the application of Rule 415, be
registered for resale as a secondary offering on a single registration
statement, the Company agrees to promptly (i) inform each of the Holders thereof
and use its commercially reasonable efforts to file amendments to the Initial
Registration Statement as required by the Commission and/or (ii) withdraw the
Initial Registration Statement and file a new registration statement (a “New
Registration Statement”), in either case covering the maximum number of
Registrable Securities permitted to be registered by the Commission, on Form S-3
or, if the Company is ineligible to register the Registrable Securities on Form
S-3, such other form available to register for resale the Registrable Securities
as a secondary offering; provided, however, that prior to filing such amendment
or New Registration Statement, the Company shall be obligated to use its
commercially reasonable efforts to advocate with the Commission for the
registration of all of the Registrable Securities in accordance with the SEC
Guidance, including without limitation, the Securities Act Rules Compliance and
Disclosure Interpretations Question 612.09. Notwithstanding any other provision
of this Agreement, if any SEC Guidance sets forth a limitation of the number of
Registrable Securities permitted to be registered on a particular Registration
Statement as a secondary offering (and notwithstanding that the Company used
diligent efforts to advocate with the Commission for the registration of all or
a greater number of Registrable Securities), unless otherwise directed in
writing by a Holder as to its Registrable Securities, the number of Registrable
Securities to be registered on such Registration Statement will first be reduced
by Registrable Securities not acquired pursuant to the Purchase Agreement
(whether pursuant to registration rights or otherwise), second by Registrable
Securities represented by holders of Warrant Shares (applied, in the case that
some Warrant Shares may be registered, to the Holders on a pro rata basis based
on the total number of unregistered Warrant Shares held by such Holders), third
by Registrable Securities represented by Underlying Shares (applied, in the case
that some Underlying Shares may be registered, to the Holders on a pro rata
basis based on the total number of unregistered Underlying Shares held by such
Holders) and fourth by Registrable Securities represented by Common Shares
(applied, in the case that some Common Shares may be registered, to the Holders
on a pro rata basis based on the total number of unregistered Common Shares held
by such Holders, subject to a determination by the Commission that certain
Holders must be reduced first based on the number of Common Shares held by such
Holders).  In the event the Company amends the Initial Registration Statement or
files a New Registration Statement, as the case may be, under clauses (i) or
(ii) above, the Company will use its commercially reasonable efforts to file
with the Commission, as promptly as allowed by Commission or SEC Guidance
provided to the Company or to registrants of securities in general, one or more
registration statements on Form S-3 or such other form available to register for
resale those Registrable Securities that were not registered for resale on the
Initial Registration Statement, as amended, or the New Registration Statement
(the “Remainder Registration Statements”).

(b)The Company shall use its commercially reasonable efforts to cause each
Registration Statement to be declared effective by the Commission as soon as
practicable and, with respect to the Initial Registration Statement or the New
Registration Statement, as applicable, no later than the Effectiveness Deadline
(including filing with the Commission a request for acceleration of
effectiveness in accordance with Rule 461 promulgated under the Securities Act),
and shall use its commercially reasonable efforts to keep each Registration
Statement continuously effective under the Securities Act until the earlier of
(i) such time as all of the Registrable Securities covered by such Registration
Statement have been publicly sold by the Holders and (ii) the date on which the
Holders cease to hold Registrable Securities (the “Effectiveness Period”).  The
Company shall telephonically request effectiveness of a Registration Statement
as of 5:00 P.M. New York City time on a Trading Day.  The Company shall promptly
notify the Holders via facsimile or electronic mail of a “.pdf” format data file
of the effectiveness of a Registration Statement on the same Trading Day that
the Company



5

--------------------------------------------------------------------------------

 

telephonically confirms effectiveness with the Commission, which date of
confirmation shall initially be the date requested for effectiveness of such
Registration Statement.

(c)Each Holder agrees to furnish to the Company a completed Selling Stockholder
Questionnaire not more than three (3) Trading Days following the date of this
Agreement. At least five (5) Trading Days prior to the first anticipated filing
date of a Registration Statement for any registration under this Agreement, the
Company will notify each Holder of the information the Company reasonably
requires from that Holder other than the information contained in the Selling
Stockholder Questionnaire, if any, which shall be completed and delivered to the
Company promptly upon request and, in any event, within three (3) Trading Days
prior to the applicable anticipated filing date.  Each Holder further agrees
that it shall not be entitled to be named as a selling securityholder in the
Registration Statement or use the Prospectus for offers and resales of
Registrable Securities at any time, unless such Holder has returned to the
Company a completed and signed Selling Stockholder Questionnaire and a response
to any requests for further information as described in the previous sentence.
If a Holder of Registrable Securities returns a Selling Stockholder
Questionnaire or a request for further information, in either case, after its
respective deadline, the Company shall use its commercially reasonable efforts
to take such actions as are required to name such Holder as a selling security
holder in the Registration Statement or any pre-effective or post-effective
amendment thereto and to include (to the extent not theretofore included) in the
Registration Statement the Registrable Securities identified in such late
Selling Stockholder Questionnaire or request for further information. Each
Holder acknowledges and agrees that the information in the Selling Stockholder
Questionnaire or request for further information as described in this Section
2(d) will be used by the Company in the preparation of the Registration
Statement and hereby consents to the inclusion of such information in the
Registration Statement.

(d)In the event that Form S-3 is not  available for the registration of the
resale of Registrable Securities hereunder, the Company shall (i) register the
resale of the Registrable Securities on another appropriate form reasonably
acceptable to the Holders and (ii) undertake to register the Registrable
Securities on Form S-3 promptly after such form is available, provided that the
Company shall maintain the effectiveness of the Registration Statement then in
effect until such time as a Registration Statement on Form S-3 covering the
Registrable Securities has been declared effective by the Commission.

3.Registration Procedures

In connection with the Company's registration obligations hereunder, the Company
shall:

(a)Not less than three (3) Trading Days prior to the filing of each Registration
Statement and not less than two (2) Trading Days prior to the filing of any
related Prospectus or any amendment or supplement thereto (except for Annual
Reports on Form 10-K, and Quarterly Reports on Form 10-Q and Current Reports on
Form 8-K and any similar or successor reports), (i) furnish to the Holder copies
of such Registration Statement, Prospectus or amendment or supplement thereto,
as proposed to be filed, which documents will be subject to the review of such
Holder (it being acknowledged and agreed that if a Holder does not object to or
comment on the aforementioned documents within such three (3) Trading Day or two
(2) Trading Day period, as the case may be, then the Holder shall be deemed to
have consented to and approved the use of such documents) and (ii) use
commercially reasonable efforts to cause its officers and directors, counsel and
independent registered public accountants to respond to such inquiries as shall
be necessary, in the reasonable opinion of respective counsel to each Holder, to
conduct a reasonable investigation within the meaning of the Securities
Act.  The Company shall not file any Registration Statement or amendment or
supplement thereto in a form to which a Holder reasonably objects in good faith,
provided that, the Company is



6

--------------------------------------------------------------------------------

 

notified of such objection in writing within the three (3) Trading Day or two
(2) Trading Day period described above, as applicable.  

(b)(i)  Prepare and file with the Commission such amendments (including
post‑effective amendments) and supplements, to each Registration Statement and
the Prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective as to the applicable Registrable
Securities for its Effectiveness Period; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424; (iii) respond as promptly as reasonably practicable to any
comments received from the Commission with respect to each Registration
Statement or any amendment thereto and, as promptly as reasonably possible,
provide the Holders true and complete copies of all correspondence from and to
the Commission relating to such Registration Statement that pertains to the
Holders as “Selling Stockholders” but not any comments that would result in the
disclosure to the Holders of material and non-public information concerning the
Company; and (iv) comply with the provisions of the Securities Act and the
Exchange Act with respect to the disposition of all Registrable Securities
covered by a Registration Statement until such time as all of such Registrable
Securities shall have been disposed of (subject to the terms of this Agreement)
in accordance with the intended methods of disposition by the Holders thereof as
set forth in such Registration Statement as so amended or in such Prospectus as
so supplemented; provided, however, that each Purchaser shall be responsible for
the delivery of the Prospectus to the Persons to whom such Purchaser sells any
of the Shares (including in accordance with Rule 172 under the Securities Act),
and each Purchaser agrees to dispose of Registrable Securities in compliance
with the “Plan of Distribution” described in the Registration Statement and
otherwise in compliance with applicable federal and state securities laws. In
the case of amendments and supplements to a Registration Statement which are
required to be filed pursuant to this Agreement (including pursuant to this
Section 3(b)) by reason of the Company filing a report on Form 10-K, Form 10-Q
or Form 8-K or any analogous report under the Exchange Act, the Company shall
have incorporated such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the Commission on
the same day on which the Exchange Act report which created the requirement for
the Company to amend or supplement such Registration Statement was filed.

(c)Notify the Holders (which notice shall, pursuant to clauses (iii) through
(vi) hereof, be accompanied by an instruction to suspend the use of the
Prospectus until the requisite changes have been made) as promptly as reasonably
practicable (and, in the case of (i)(A) below, not less than one (1) Trading Day
prior to such filing) and (if requested by any such Person) confirm such notice
in writing no later than one (1) Trading Day following the day: (i)(A) when a
Prospectus or any Prospectus supplement or post‑effective amendment to a
Registration Statement is proposed to be filed; (B) when the Commission notifies
the Company whether there will be a “review” of such Registration Statement and
whenever the Commission comments in writing on any Registration Statement (in
which case the Company shall provide to each of the Holders true and complete
copies of all comments that pertain to the Holders as a “Selling Stockholder” or
to the “Plan of Distribution” and all written responses thereto, but not
information that the Company believes would constitute material and non-public
information); and (C) with respect to each Registration Statement or any
post‑effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information that pertains to the Holders as “Selling Stockholders” or
the “Plan of Distribution”; (iii) of the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for



7

--------------------------------------------------------------------------------

 

such purpose; (v) of the occurrence of any event or passage of time that makes
the financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus, form of prospectus or supplement thereto, in
light of the circumstances under which they were made), not misleading and (vi)
of the occurrence or existence of any pending corporate development with respect
to the Company that the Company believes may be material and that, in the
determination of the Company, makes it not in the best interest of the Company
to allow continued availability of a Registration Statement or Prospectus,
provided that, any and all such information shall remain confidential to each
Holder until such information otherwise becomes public, unless disclosure by a
Holder is required by law; provided, further, that notwithstanding each Holder’s
agreement to keep such information confidential, each such Holder makes no
acknowledgement that any such information is material, non-public information;
and provided, further, that any notice sent by the Company pursuant to clauses
(iii)-(vi) of this paragraph shall be deemed to be an exercise by the Company of
its right under Section 3(h) hereof to suspend the availability of a
Registration Statement and Prospectus.

(d)Use commercially reasonable efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as practicable.

(e)If requested by a Holder, furnish to such Holder, without charge, at least
one conformed copy of each Registration Statement and each amendment thereto and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission; provided, that the Company shall have no
obligation to provide any document pursuant to this clause that is available on
the Commission’s EDGAR system.

(f)Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.

(g)If requested by a Holder, cooperate with such Holder to facilitate the timely
preparation and delivery of certificates or book entry statements, as
applicable, representing Registrable Securities to be delivered to a transferee
pursuant to the Registration Statement, which certificates or statements shall
be free, to the extent permitted by the Purchase Agreement and under law, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Holders may reasonably
request.




8

--------------------------------------------------------------------------------

 

(h)Following the occurrence of any event contemplated by Section 3(c), as
promptly as reasonably practicable (taking into account the Company’s good faith
assessment of any adverse consequences to the Company and its stockholders of
the premature disclosure of such event), prepare a supplement or amendment,
including a post‑effective amendment, to the affected Registration Statements or
a supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus, form of prospectus or supplement thereto, in light
of the circumstances under which they were made), not misleading.  If the
Company notifies the Holders in accordance with clauses (iii) through (vi) of
Section 3(c) above to suspend the use of any Prospectus until the requisite
changes to such Prospectus have been made, then the Holders shall suspend use of
such Prospectus.  The Company will use its commercially reasonable efforts to
ensure that the use of the Prospectus may be resumed as promptly as is
practicable.  The Company shall be entitled to exercise its right under this
Section 3(h) to suspend the availability of a Registration Statement and
Prospectus for two (2) periods, each period not to exceed twenty (20)
consecutive calendar days, in any twelve (12) month period.

(i)The Company may require each selling Holder to furnish to the Company a
certified statement as to (i) the number of shares of Common Stock beneficially
owned by such Holder and any Affiliate thereof, (ii) any Financial Industry
Regulatory Authority (“FINRA”) affiliations, (iii) any natural persons who have
the power to vote or dispose of the common stock and (iv) any other information
as may be requested by the Commission, FINRA or any state securities commission.

(j)The Company shall cooperate with any registered broker through which a Holder
proposes to resell its Registrable Securities in effecting a filing with FINRA
pursuant to FINRA Rule 5110 as requested by any such Holder and the Company
shall pay the filing fee required for the first such filing within two (2)
Business Days of the request therefor.

(k)The Company shall cooperate with each selling Holder and each underwriter of
a secondary underwritten offering pursuant to a Registration Statement whereby
the aggregate offering price of the Registrable Securities to be sold in such
secondary underwritten offering is at least ten million dollars (an
“Underwritten Offering”), if applicable, to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be delivered
to a transferee pursuant to a Registration Statement, which certificates shall
be free of all restrictive legends indicating that the Registrable Securities
are unregistered or unqualified for resale under the Securities Act, Exchange
Act or other applicable securities laws, and to enable such Registrable
Securities to be in such denominations and registered in such names as each
Holder or underwriter of an Underwritten Offering, if any, may request in
writing. In connection therewith, if required by the Company’s transfer agent,
the Company will promptly, after the effective date of the Registration
Statement, cause an opinion of counsel as to the effectiveness of the
Registration Statement to be delivered to and maintained with such transfer
agent, together with any other authorizations, certificates and directions
required by the transfer agent which authorize and direct the transfer agent to
issue such Registrable Securities without any such legend upon sale by the
Holder or the underwriter or managing underwriter of an Underwritten Offering,
if any, of such Registrable Securities under the Registration Statement.

(l)The Company shall in connection with an Underwritten Offering, use
commercially reasonable efforts to obtain (A) opinions of counsel for the
Company addressed to the underwriter(s), covering the matters customarily
covered in opinions requested in underwritten offerings and such other matters
as may reasonably be requested by such underwriters and (B) “comfort” letters
addressed to the underwriter(s) and updates thereof (or, in the case of any such
Person which does not satisfy the conditions for receipt of a “comfort” letter
specified in Auditing Standard No. 6101, an “agreed



9

--------------------------------------------------------------------------------

 

upon procedures” letter) signed by the independent public accountants who have
certified the Company’s financial statements and, to the extent required, any
other financial statements included in such registration statement, covering the
matters customarily covered in “comfort” letters in connection with underwritten
offerings.

(m)Upon the execution of an agreement with respect to confidentiality, the
Company shall make available for inspection by (A) any underwriter participating
in any Underwritten Offering or (B) any Holder participating in an offering who
is or may deemed to be an “underwriter” as defined in Section 2(a)(11) of the
Securities, in each case pursuant to such Registration Statement and any
attorney, accountant or other agent retained by any such underwriter or by such
Holder, all corporate documents, financial and other records relating to the
Company and its business as reasonably requested by such underwriter or by such
Holder, cause the Company’s officers, directors, employees and independent
accountants to supply all information reasonably requested by any such
underwriter or such Holder, attorney, accountant or agent in connection with
such Underwritten Offering and make senior management of the Company available
for customary due diligence and drafting calls and customary marketing
activities, including reasonable requests for road shows, and request that the
Company’s independent accountants be available for customary due diligence
calls; provided, that any Person gaining access to information or personnel of
the Company pursuant to this Section 3(m) shall (i) reasonably cooperate with
the Company to limit any resulting disruption to the Company’s business and (ii)
protect the confidentiality of any information regarding the Company which the
Company determines in good faith to be confidential and of which determination
such Person is notified, unless such information (A) is or becomes known to the
public without a breach of any confidentiality agreement applicable to such
Person, (B) is or becomes available to such Person on a non-confidential basis
from a source other than the Company, (C) is independently developed by such
Person, or (D) is required to be disclosed by a Governmental Entity or is
otherwise required to be disclosed by law, provided that in the case of clause
(D), such Person shall, to the extent allowed under applicable law, provide the
Company with reasonable notice thereof, to the extent permissible under law and
reasonably practicable, to enable the Company, at its sole expense, to seek a
protective order to prevent such disclosure.

(n)The Company shall enter into such agreements (including an underwriting
agreement in form, scope and substance as is customary in Underwritten
Offerings) and use its commercially reasonable efforts to take all such other
actions reasonably requested by the Holders selling securities in an
Underwritten Offering (including those reasonably requested by the lead managing
underwriter(s), if any) to expedite or facilitate the disposition of such
Registrable Securities, and in such connection, in an Underwritten Offering (A)
make such representations and warranties to the holders of such Registrable
Securities and the underwriters, if any, with respect to the business of the
Company and its subsidiaries, and the Registration Statement, Prospectus and
documents, if any, incorporated or deemed to be incorporated by reference
therein, in each case, in form, substance and scope as are customarily made by
issuers in Underwritten Offerings, (B) include in the underwriting agreement
indemnification provisions and procedures in form, substance and scope as are
customarily made by issuers in Underwritten Offerings and (C) deliver such
documents and certificates as reasonably requested and as customary in
Underwritten Offerings by the Holders of the Registrable Securities being sold,
their counsel and the lead managing underwriters(s), if any, to evidence the
continued validity of the representations and warranties made pursuant to
sub-clause (A) above and to evidence compliance with any customary conditions
contained in the underwriting agreement entered into by the Company. The above
shall be done at each closing under such underwriting agreement, or as and to
the extent required thereunder.

(o)The Holders of a majority of the Registrable Securities being offered in the
Underwritten Offering shall have the right to select the investment banking
firm(s) to act as the managing underwriter(s) in connection with such
Underwritten Offering and one firm of counsel (along with any



10

--------------------------------------------------------------------------------

 

reasonably necessary local counsel) to represent all participating Holders in
such offering, and will determine the plan of distribution in cooperation with
the managing underwriter(s) (including the underwriting commissions, discounts
and fees).

4.Registration Expenses.  All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions and all legal fees
and expenses of legal counsel for any Holder including those specified under
Section 3(o)) shall be borne by the Company whether or not any Registrable
Securities are sold pursuant to a Registration Statement.  The fees and expenses
referred to in the foregoing sentence shall include, without limitation, (i) all
registration and filing fees (including, without limitation, fees and expenses
(A) with respect to filings required to be made with any Trading Market on which
the Common Stock is then listed for trading, (B) with respect to compliance with
applicable state securities or Blue Sky laws (including, without limitation,
fees and disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities and determination of
the eligibility of the Registrable Securities for investment under the laws of
such jurisdictions as requested by the Holders) and (C) if not previously paid
by the Company in connection with Section 3(j) above, with respect to any filing
that may be required to be made by any broker through which a Holder intends to
make sales of Registrable Securities with FINRA pursuant to the FINRA Rule 5110,
so long as the broker is receiving no more than a customary brokerage commission
in connection with such sale, (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities and of
printing prospectuses if the printing of prospectuses is reasonably requested by
the Holders of a majority of the Registrable Securities included in the
Registration Statement), (iii) messenger, telephone and delivery expenses, (iv)
fees and disbursements of counsel and independent accountants for the Company,
(v) Securities Act liability insurance, if the Company so desires such
insurance, and (vi) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement.  In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder.  In no event shall the Company be
responsible for any underwriting, broker or similar fees or commissions of any
Holder or, except to the extent provided for in the Transaction Documents, any
legal fees or other costs of the Holders.

5.Indemnification.

(a)Indemnification by the Company.  The Company shall, notwithstanding any
termination of this Agreement, indemnify, defend and hold harmless each Holder,
the officers, directors, agents, partners, members, managers, stockholders,
Affiliates and employees of each of them, each Person who controls any such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, partners, members, managers,
stockholders, agents and employees of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
costs of preparation and investigation and reasonable attorneys' fees) and
expenses (collectively, “Losses”), as incurred, that arise out of or are based
upon (i) any untrue or alleged untrue statement of a material fact contained in
any Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in light
of the circumstances under which they were made) not misleading, or (ii) any
violation or alleged violation by the Company of the Securities Act, Exchange
Act or any state securities law or any rule or regulation



11

--------------------------------------------------------------------------------

 

thereunder, in connection with the performance of its obligations under this
Agreement, except to the extent, but only to the extent, that (A) such untrue
statements, alleged untrue statements, omissions or alleged omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder's proposed method of
distribution of Registrable Securities and was reviewed and approved  in writing
by such Holder expressly for use in the Registration Statement, such Prospectus
or such form of Prospectus or in any amendment or supplement thereto (it being
understood that each Holder has approved Annex A hereto for this purpose) or (B)
in the case of a suspension of the availability of a Registration Statement or
Prospectus pursuant to Section 3(h), related to the use by a Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing that the Prospectus is outdated or defective and prior to the receipt by
such Holder of the Advice contemplated and defined in Section 6(d) below, to the
extent that following the receipt of the Advice the misstatement or omission
giving rise to such Loss would have been corrected or (C) to the extent that any
such Losses arise out of the Purchaser’s (or any other indemnified Person’s)
failure to send or give a copy of the Prospectus or supplement (as then amended
or supplemented), if required, pursuant to Rule 172 under the Securities Act (or
any successor rule) to the Persons asserting an untrue statement or alleged
untrue statement or alleged untrue statement or omission or alleged omission at
or prior to the written confirmation of the sale of Registrable Securities to
such Person if such statement or omission was corrected in such Prospectus or
supplement.  The Company shall notify the Holders promptly of the institution,
threat or assertion of any Proceeding arising from or in connection with the
transactions contemplated by this Agreement of which the Company is aware.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of an Indemnified Party (as defined in Section 5(c)) and
shall survive the transfer of the Registrable Securities by the Holders.

(b)Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
out of or are based solely upon any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, any Prospectus, or any
form of prospectus, or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus, or any form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading (i) to the extent that such untrue statements or omissions are
based solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein or (ii) to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and approved in writing
by such Holder expressly for use in a Registration Statement (it being
understood that the Holder has approved Annex A hereto for this purpose), such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
or (iii) in the case of a suspension of the availability of a Registration
Statement or Prospectus pursuant to Section 3(h), to the extent related to the
use by such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of the Advice contemplated in Section
6(d).  In no event shall the liability of any selling Holder hereunder be
greater in amount than the dollar amount of the net proceeds received by such
Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

(c)Conduct of Indemnification Proceedings. If any Proceeding shall be brought or
asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in



12

--------------------------------------------------------------------------------

 

writing, and the Indemnifying Party shall have the right to assume the defense
thereof, including the employment of counsel reasonably satisfactory to the
Indemnified Party and the payment of all reasonable fees and expenses incurred
in connection with defense thereof; provided, that the failure of any
Indemnified Party to give such notice shall not relieve the Indemnifying Party
of its obligations or liabilities pursuant to this Agreement, except (and only)
to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have materially and adversely prejudiced the
Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest exists if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party); provided, that
the Indemnifying Party shall not be liable for the fees and expenses of more
than one separate firm of attorneys (along with any reasonably necessary local
counsel) at any time for all Indemnified Parties.  The Indemnifying Party shall
not be liable for any settlement of any such Proceeding effected without its
written consent, which consent shall not be unreasonably withheld, delayed or
conditioned.  No Indemnifying Party shall, without the prior written consent of
the Indemnified Party, effect any settlement of any pending Proceeding in
respect of which any Indemnified Party is a party, unless such settlement
includes an unconditional release of such Indemnified Party from all liability
on claims that are the subject matter of such Proceeding.

Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section 5) shall be paid to the Indemnified Party, as
incurred, within twenty (20) Trading Days of written notice thereof to the
Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder). The
failure to deliver written notice to the Indemnifying Party within a reasonable
time of the commencement of any such action shall not relieve such Indemnifying
Party of any liability to the Indemnified Party under this Section 5, except to
the extent that the Indemnifying Party is materially and adversely prejudiced in
its ability to defend such action.

(d)Contribution.  If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent



13

--------------------------------------------------------------------------------

 

such action, statement or omission.  The amount paid or payable by a party as a
result of any Losses shall be deemed to include, subject to the limitations set
forth in this Agreement, any reasonable attorneys' or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section 5 was available to such party in
accordance with its terms.  

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 5(d), (A) no Holder
shall be required to contribute, in the aggregate, any amount in excess of the
amount by which the net proceeds actually received by such Holder from the sale
of the Registrable Securities subject to the Proceeding exceeds the amount of
any damages that such Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission and (B)
no contribution will be made under circumstances where the maker of such
contribution would not have been required to indemnify the Indemnified Party
under the fault standards set forth in this Section 5. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.  

The indemnity and contribution agreements contained in this Section 5 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.

6.Miscellaneous.

(a)Remedies.  In the event of a breach by the Company or by a Holder of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

(b)No Piggyback on Registrations.  Neither the Company nor any of its security
holders (other than the Holders in such capacity pursuant hereto) may include
securities of the Company in a Registration Statement other than the Registrable
Securities and the Company shall not enter into any agreement providing any such
right to any of its security holders.

(c)Compliance.  Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement

(d)Discontinued Disposition.  By its acquisition of Registrable Securities, each
Holder agrees that, upon a suspension of the availability of a Registration
Statement or Prospectus pursuant to Section 3(h), such Holder will forthwith
discontinue disposition of such Registrable Securities under a Registration
Statement until it is advised in writing (the “Advice”) by the Company that the
use of the applicable Prospectus (as it may have been supplemented or amended)
may be resumed. The



14

--------------------------------------------------------------------------------

 

Company will use its commercially reasonable efforts to ensure that the use of
the Prospectus may be resumed as promptly as is practicable.  

(e)No Inconsistent Agreements.  Neither the Company nor any of its Subsidiaries
has entered, as of the date hereof, nor shall the Company or any of its
Subsidiaries, on or after the date hereof, enter into any agreement with respect
to its securities, that would have the effect of impairing the rights granted to
the Holders in this Agreement or otherwise conflicts with the provisions hereof.

(f)Amendments and Waivers.  The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, or
waived unless the same shall be in writing and signed by the Company and each
Holder of then outstanding Registrable Securities affected by such amendment,
modification, supplement or waiver, provided that any party may give a waiver as
to itself.  Notwithstanding the foregoing,  a waiver or consent to depart from
the provisions hereof with respect to a matter that relates exclusively to the
rights of Holders and that does not directly or indirectly affect the rights of
other Holders may be given by Holders of all of the Registrable Securities to
which such waiver or consent relates; provided, however, that the provisions of
this sentence may not be amended, modified, or supplemented except in accordance
with the provisions of the immediately preceding sentence.

(g)Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement.  

(h)Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder.  Nothing in this Agreement, express
or implied, is intended to confer upon any party other than the parties hereto
or their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.  The Company may not assign its rights (except by merger or
in connection with another entity acquiring all or substantially all of the
Company’s assets) or obligations hereunder without the prior written consent of
all the Holders of the then outstanding Registrable Securities.  Each Holder may
assign its respective rights hereunder to the Persons as permitted under the
Purchase Agreement; provided in each case that (i) the Holder agrees in writing
with the transferee or assignee to assign such rights and related obligations
under this Agreement, and for the transferee or assignee to assume such
obligations, and a copy of such agreement is furnished to the Company within a
reasonable time after such assignment, (ii) the Company is, within a reasonable
time after such transfer or assignment, furnished with written notice of the
name and address of such transferee or assignee and the securities with respect
to which such registration rights are being transferred or assigned, (iii) at or
before the time the Company received the written notice contemplated by clause
(ii) of this sentence, the transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein and (iv) the
transferee is an “accredited investor,” as that term is defined in Rule 501 of
Regulation D.

(i)Execution and Counterparts.  This Agreement may be executed in two or more
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature were the original thereof.




15

--------------------------------------------------------------------------------

 

(j)Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.  

(k)Cumulative Remedies.  The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.

(l)Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their good faith reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction.  It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

(m)Headings.  The headings in this Agreement are for convenience only and shall
not limit or otherwise affect the meaning hereof.

(n)Independent Nature of Purchasers’ Obligations and Rights.  The obligations of
each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder.  The decision of each Purchaser to purchase the Securities
pursuant to the Transaction Documents has been made independently of any other
Purchaser. Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Agreement.  Each Purchaser acknowledges that no other Purchaser has acted as
agent for such Purchaser in connection with making its investment hereunder and
that no Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Securities or enforcing its rights under the
Transaction Documents. Each Purchaser has been represented by its own separate
legal counsel in its review and negotiation of the Transaction Documents.  Each
Purchaser shall be entitled to protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement, and it shall not
be necessary for any other Purchaser to be joined as an additional party in any
Proceeding for such purpose.  The Company acknowledges that each of the
Purchasers has been provided with the same Registration Rights Agreement for the
purpose of closing a transaction with multiple Purchasers and not because it was
required or requested to do so by any Purchaser.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

ATYR PHARMA, INC.

 

 

By:

/s/ John Blake

 

Name: John Blake

 

Title: Senior Vice President, Finance

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

Viking Global Opportunities Illiquid Investments Sub- Master LP

 

 

By: Viking Global Opportunities Portfolio GP LLC, its general partner

 

 

By:

/s/ Matthew Bloom

Name:

Matthew Bloom

Title:

Authorized Signatory

 

 

ADDRESS FOR NOTICE

 

c/o: Viking Global Investors LP

 

Street: 55 Railroad Avenue

 

City/State/Zip: Greenwich, CT 06830

 

Attention: General Counsel

 

Tel: [redacted]

 

Email: [redacted]

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

EcoR1 Capital Fund, LP

 

 

By:

/s/ Oleg Nodelman

Name:

Oleg Nodelman

Title:

Founder, EcoR1 Capital LLC, as GP

 

 

ADDRESS FOR NOTICE

 

c/o:  Ecor1 Capital LLC

 

Street: 409 Illinois Street

 

City/State/Zip: San Francisco, CA 94158

 

Attention: Sarah Marriott

 

Tel: [redacted]

 

Email: [redacted]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

P REDMILE, LTD.

 

 

By:

/s/ Jeremy Green

Name:

Jeremy Green

Title:

As Managing Member of Redmile Group, LLC – Investment Adviser to P Redmile, Ltd.

 

 

REDMILE CAPITAL OFFSHORE FUND (ERISA), LTD.

 

 

By:

/s/ Jeremy Green

Name:

Jeremy Green

Title:

Managing Member of the Investment Manager

 

 

REDMILE CAPITAL OFFSHORE FUND, LTD.

 

 

By:

/s/ Jeremy Green

Name:

Jeremy Green

Title:

Managing Member of the Investment Manager

 

 

REDMILE CAPITAL FUND, LP

By:

/s/ Jeremy Green

Name:

Jeremy Green

Title:

Managing Member of the General Partner and the Investment Manager

 

 

REDMILE CAPITAL OFFSHORE FUND II, LTD.

 

 

By:

/s/ Jeremy Green

Name:

Jeremy Green

Title:

Managing Member of the Investment Manager

 

 

ADDRESS FOR NOTICE

 

One Letterman Drive

Building D Suite D3-300

San Francisco, CA 94129

 

Telephone No.: [redacted]

 

E-mail Address: [redacted]

 

Attention: Josh Garcia

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

Hudson Bay Master Fund Ltd.

 

 

By:

/s/ Yoav Roth

Name:

Yoav Roth

Title:

Authorized Signatory

 

 

ADDRESS FOR NOTICE

 

c/o: Hudson Bay Master Fund Ltd.

 

Street: 777 3rd Ave., 30th Floor

 

City/State/Zip: New York, 10017

 

Attention: Yoav Roth

 

Tel: [redacted]

 

Fax: [redacted]

 

Email: [redacted]

 

 